In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-386 CR

NO. 09-07-387 CR

 ______________________


CHRISTOPHER FLORES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 86213 and 86446




MEMORANDUM OPINION

	Pursuant to plea bargain agreements, appellant Christopher Flores pled guilty to
burglary of a building and burglary of a habitation.  In each case, the trial court found the
evidence was sufficient to find Flores guilty, but deferred finding him guilty.  In the burglary
of a building case, the trial court placed Flores on community supervision for five years,  and
in the burglary of a habitation case, the trial court placed Flores on community supervision
for ten years and assessed a fine of $500.  The State subsequently filed a motion to revoke
Flores's unadjudicated community supervision in each case.  Flores pled "true" in both cases
to several of the alleged violations of the terms of his community supervision.  In each case,
the trial court found that Flores violated the conditions of his community supervision and
found him guilty.  In the burglary of a building case, the trial court assessed punishment at
two years of confinement in a state jail facility, and in the burglary of a habitation case, the
trial court assessed punishment at five years of confinement in TDCJ.  The trial court ordered
that the sentences were to run concurrently. 
	Flores's appellate counsel filed a brief in each case that presents counsel's
professional evaluation and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On January 10, 2008, we granted an extension of time for appellant to file a pro
se brief in each case.  We received no response from the appellant.  We reviewed the
appellate records, and we agree with counsel's conclusion that no arguable issues support the
appeals.  Therefore, we find it unnecessary to order appointment of new counsel to re-brief
the appeals.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We
affirm the trial court's judgments. (1) 
	AFFIRMED.
							_________________________________
								 DAVID GAULTNEY
									 Justice	
 
Submitted on April 8, 2008
Opinion Delivered April 23, 2008							
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in these cases by filing a petition for
discretionary review.  See Tex. R. App. P. 68.